The Court

were of opinion, and So directed the jury, that the paper purporting to be a commitment was void, and that the said negro was not lawfully in the custody of the defendant; and that the defendant is not liable to this action, or any damages to the plaintiff, in the manner and form as the said action is prosecuted.
The plaintiff excepted to this opinion and direction of the court.
The objection in this case was, that the warrant of *115commitment by the justice was not under seal, and the county court determined, that on that account, the action would not lie.
Martin, (Attorney-General,) for the appellant.
Pinkney, for the appellee.
The general court affirmed the judgment.